Citation Nr: 1127992	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  09-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Matthew F. Golden, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from January 1953 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Philadelphia, Pennsylvania, which denied service connection for bilateral hearing loss.  

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge at the RO in May 2011.  A transcript of the hearing is of record.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Any current hearing loss is not of service origin.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service and sensorineural hearing loss may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that the Veteran's status has been substantiated.

The Board observes that the RO, in a May 2007 letter, provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession. The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the May 2007 letter.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  The Board does note that a portion of the Veteran's service treatment records have been lost through no fault of the Veteran.  The Veteran has been notified of this and was given the opportunity to submit treatment records in his possession.  No other relevant records have been identified.  

In conjunction with the Veteran's claim, he was afforded a VA examination in June 2007.  Information obtained from this examination provides sufficient detail in order to properly decide the Veteran's claim.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by his attorney and through testimony at his May 2011 videoconference.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


Hearing Loss

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet.

The Board may not reject the credibility of the Veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Chronic diseases, such as organic disease of the nervous system (sensorineural hearing loss), will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between the Veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

As noted above, a portion of the Veteran's service treatment records are unavailable through no fault of his own.  Hence, there is a heightened obligation for VA to assist the Veteran in the development of his claim and to provide reasons or bases for any adverse decision rendered without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing a claim, and to explain its decision when the Veteran's medical records have been lost.  Ussery v. Brown, 8 Vet. App. 64, 68 (1995).  Similarly, case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the veteran.  Russo v. Brown, 9 Vet. App. 46, 50-51 (1996).

The available service treatment records do not reveal any complaints or findings of hearing loss.  

In support of his claim, the Veteran submitted letters from his daughters, his son, and his wife attesting to the fact that the Veteran had had hearing loss for many years.  

The Veteran's wife indicated that she had been married to the Veteran since 1960.  She reported that the Veteran had trouble hearing and had to use a hearing aid.  She stated that he had had difficulty for many years.  The Veteran's wife noted that she had asked him when his hearing loss started, and he stated that his hearing was fine until an incident that happened while he was in the Army in South Korea.  He reported that he was helping a soldier with a machine gun and adjusting the gun, when the soldier fired it near his head.  He stated that he had had problems with his hearing since that time.  The Veteran's children stated that they had known their father to be hard of hearing as long as they could remember.  The statements from the Veteran's wife and children were dated in November and December 2005.  

In a December 2005 letter, P. B. indicated that he noticed that the Veteran had a loss of hearing upon his return from the war.  He stated that there were times that he would speak to the Veteran and the Veteran would ask him to repeat himself.  He reported that he began to question if the Veteran was ok due to the fact that he would ask him to turn up the volume on the television and the stereo.  He noted that it was at this point that he became concerned that the Veteran had lost some hearing and he mentioned that the Veteran should go to the doctor.  

In a December 2005 report, D. Prager, M.D., indicated that the Veteran had worn hearing aids for some time.  He noted that the Veteran did have a significant military noise exposure several years ago.  He observed that the Veteran was in the Army for three years and he claimed at that time that he was exposed to significantly large amounts of noise.  He was noted to work as a welder but denied significant noise exposure during this occupation.  The Veteran denied any family history of decreased hearing or any episodes of recurrent otitis media or otologic-related problems as a child.  Dr. Prager noted that audiometric evaluation confirmed bilateral high frequency sensorineural hearing loss.

Dr. Prager stated that while it was impossible to say the degree, if any, to which the Veteran's hearing loss was secondary to military noise exposure, it was not unreasonable to assume that his exposure either caused or exacerbated the Veteran's symptoms.  He indicated that having not had a series of audiograms previously, this assessment remained speculative at best.  He noted that he was sorry he could not give a more definitive statement in this regard, however, given the limited information that he had been provided with, this was the best he could do. 

In a January 2006 letter, the Veteran indicated that it was his belief that his hearing loss was caused by exposure to loud noises when performing war games, including endless weapons firing practices.  He remembered two bad incidents.  The first was when he was close to a tripod and another soldier began firing the machine gun.  He reported having an aching ear after the incident.  He also noted that a fellow soldier fired a weapon inches away from his head.  

In a March 2007 letter, T. Gaylor, M.D., indicated that the Veteran had presented for an evaluation of his hearing.  He noted that the Veteran gave a history of having hearing loss throughout much of his life but he stated that he had a history of noise exposure while in the service many years ago.  There was no other significant history related to this.  Dr. Gaylor noted that the findings clinically revealed that the otologic examination was basically within normal limits with both tympanic membranes intact and mobile.  The hearing test showed moderate to severe sensorineural hearing loss that was symmetrical in both ears with relatively good discrimination.  The exact etiology of the loss was unknown.  

In conjunction with his claim, the Veteran was afforded a VA examination in June 2007.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner noted that the Veteran's service treatment records were not available, having been lost in a fire.  He observed that a private examination performed in 2004 revealed bilateral hearing loss.  

The examiner noted that the Veteran reported experiencing progressive bilateral hearing loss and constant bilateral tinnitus, indicating the onset of hearing loss was apparently secondary to machine gun rounds fired near his proximity during weapons training while in the U.S. Armed Forces.  He reported that during this time, while trying to adjust the tripod of the machine gun, it fired, leaving him with a significant noticeable change in hearing sensitivity at that time, from which he reported he never recovered.  He denied a history of tinnitus, chronic ear disease, or vertigo.  The Veteran gave a positive history of military noise exposure in weapons training but denied a history of combat noise exposure.  The examiner also noted that the Veteran gave a positive history of significant noise exposure while working in a steel mill for more than thirty years.  He was vague, but when asked, he did report that he was under the company's hearing conservation policy and had received annual audiometric examinations, but none were available for review.  The Veteran denied recreational noise exposure.  

Audiometric examination revealed decibel level readings of 20, 30, 55, 55, and 55 in the right ear, and 20, 30, 55, 55, and 55 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The examiner noted that the Veteran had normal hearing sensitivity at 250 to 500 Hertz followed by mild to moderate, gently and symmetrically sloping sensorineural hearing loss at 1000 to 8000 Hertz.  Speech recognition was found to be excellent.

The examiner stated that upon review of the audiometric test results and the claims folder, there was no evidence to support or refute the Veteran's claim that his hearing loss was related to his military service.  However, the Veteran reported weapons noise exposure while training in the Armed Forces.  There was no reference to complaints being made at the time the injury was incurred, as related above.  The examiner also noted that the Veteran had a lifelong civilian history of occupational noise while working in the steel mill. The examiner stated that while the possibility that military noise exposure had some affect on hearing loss may exist, considering the years of significant noise exposure as a civilian, hearing loss was less likely as not the result of his military service but more likely than not the result of his noise exposure in his civilian life.  

In his February 2009 substantive appeal, the Veteran reported that he served in the infantry prior to being transferred to the Medical Corps.  He noted that while on the firing range when serving in the infantry, he was exposed to noise from firing weapons.  He stated that there was an incident where he went to loosen a tripod on a machine gun and a gunner fired a quick burst near his head.  He stated that he had pain in his ears and went to the dispensary and was treated by the company nurse.  He was told the pain and hearing loss would go away.  The Veteran noted that the pain went away but the ringing in his ears lasted for months.  He had hearing loss after the incident that never went away.  He also reported a second incident where a soldier tried to clear his .45 and shot his finger off.  The Veteran stated that he was standing right next to him when the gun went off.  He reported that he had pain, ringing in his ears, and hearing loss, after the incident.  He was treated at the 121st Evac Hospital in Seoul and was seen by a Dr. Lee.  He stated that Dr. Lee gave him drops for the pain.  He noted that the drops helped the pain but the ringing lasted for quite some time.  His hearing loss got worse after the second incident but never went away.  

In a statement received in August 2010, the Veteran again reported receiving treatment at the 121st Evac hospital. He stated he could not give names or places as it had been so long and people were from all over that he served with.  He noted receiving treatment in the form of ear drops.  He indicated that he went back one more time but never was seen for his hearing problems after that.  He reported that, as he had no money after service, he did not seek treatment.  He noted that he went to an ear doctor about 10 or 12 years ago and he suggested that he get hearing aids.  

At his May 2011 hearing, the Veteran testified as to having had a loud burst of machine gun fire near his ear which caused him to go to the dispensary where he was given APCs (aspirins) and ear medication.  He also noted the incident where a soldier fired a gun approximately 15 inches from his face.  The Veteran stated that he went to the 121st Evac hospital and was given a hot pack and some aspirins.  The Veteran indicated that the first time he saw an audiologist was approximately 15 years ago.  As to the tripod incident, the Veteran testified that ten bullets fired approximately one foot from his ear.  He indicated that he had an ear ache and that a couple of days later he went to the dispensary.  He also reported a lot of ringing at that time.  The Veteran noted going to the dispensary and getting drops for his ears and aspirin.  He reported that his ears got better after the first incident but worsened after the second incident.  The Veteran testified that the second incident involved the .45 being discharged approximately 15 inches from his face.  He reported that he was first seen at the dispensary and then at the Evac hospital.  The Veteran testified as to receiving ear drops and aspirins.  He noted having ringing in his ears after that incident and some hearing loss.  The Veteran reported that his friends told him he had hearing loss after the incident while he was in Korea.  He stated that his hearing loss did not improve after that incident and that it had worsened over time.  

The Veteran also testified as to having been on the firing range for a full day on a weekly basis.  The Veteran indicated that prior to becoming a medical aid he was an infantryman.  

The Veteran stated that he was a welder at Bethlehem Steel for thirty years.  He noted that he was not exposed to noise in that job.  He reported being in the welding shop and having the steel machines shut down when they were working on the machines in the shop.  He testified that he spent the majority of his time in the welding shop.  The Veteran reported having no traumatic incidents when working at Bethlehem Steel.  

As to service connection for bilateral hearing loss, the Board notes that when considering in-service incurrence, the available service treatment records fail to demonstrate any complaints or treatment referable to hearing loss.  There is also no evidence of findings or treatment for hearing loss in close proximity to service.  The Veteran, by his own statements, indicated that he did not seek treatment for hearing loss until many years following service.  

Therefore, the clinical evidence does not reflect continuity of symptomatology.  The Board, however, must also consider the lay evidence of record in determining whether there is continuity of symptoms.

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran was competent to report symptoms because this requires only personal knowledge as it came to him through his senses.  Layno, 6 Vet. App. at 470.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the Board finds that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  The Board also emphasizes the multi-year gap between discharge from active duty service and initial reported symptoms of hearing loss.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

Also of note is the fact that the Veteran did not raise a claim of service connection for hearing loss until 2005, over 49 years following service and more than 30 years after he was first seen for hearing loss.  If he had been experiencing continuous symptoms, it is reasonable to expect that he would have filed a claim much sooner.

For the above reasons, continuity has not here been established, either through the clinical record or through the Veteran's own statements.

As to the statements received from the Veteran's family with regard to his hearing loss, the Board notes that the Veteran's wife indicated that she had been married to the Veteran since 1960 and that he had had trouble hearing for many years.  Although the Veteran's wife has been married to him since 1960, there is no indication that she knew the Veteran during service or within one year following service, the pertinent timeframe for the current appeal.  As to the Veteran's children and their statements that the Veteran had had hearing loss since they could remember, this would still place their memory of his hearing loss many years following his period of service.  

The Board does note the statement from P. B., who indicated that he noticed the Veteran's hearing loss upon his return from service, in that he would have to repeat himself and turn up the television for the Veteran.  

As it relates to the statements and testimony of the Veteran and the statements of the Veteran's family, and his friend P. B., asserting a nexus between hearing loss and active duty service, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, neither the Veteran nor his family or friends are competent to address etiology in the present case.

Next, service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The Board notes the December 2005 report from Dr. Prager, wherein he stated that while it was impossible to say the degree, if any, to which the Veteran's hearing loss was secondary to military noise exposure, it was not unreasonable to assume that his exposure either caused or exacerbated the Veteran's symptoms.  He then indicated that this assessment remained speculative at best and that he was sorry he could not give a more definitive statement in this regard.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Bloom v. West, 12 Vet. App. 185 (1999); see also Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  The March 2007 treatment report from Dr. Gaylor, while noting the Veteran's history of inservice noise exposure, did not provide an opinion as to the etiology of the Veteran's hearing loss.  

In contrast, the June 2007 VA examiner, following a review of the claims folder, which included the opinion of Dr. Prager and the Veteran's statements as to noise exposure, and a comprehensive examination of the Veteran, that included the history of noise exposure reported by the Veteran, indicated that the Veteran's hearing loss was less likely as not the result of his military service.  The examiner provided detailed rationale for his opinion.  Based upon the above, the Board is placing greater weight upon the opinion supplied by the VA examiner.  

In sum, the preponderance of the evidence weighs against a finding that the Veteran's hearing loss developed in service or is due to any event or injury in service, including as a result of exposure to acoustic trauma.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  




____________________________________________
REBECCA FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


